 



Exhibit 10.48

ACKNOWLEDGMENT OF EXTENSION
AND
FIRST AMENDMENT TO PUT AGREEMENT

     THIS ACKNOWLEDGMENT OF EXTENSION AND FIRST AMENDMENT TO PUT AGREEMENT (this
“First Amendment”) is made and entered into as of the 10th day of November,
2004, by and among STATE AUTOMOBILE MUTUAL INSURANCE COMPANY, a mutual insurance
company duly organized and validly existing under the laws of the State of Ohio
(“State Auto Mutual”), STATE AUTO FINANCIAL CORPORATION, a corporation duly
organized and validly existing under the laws of the State of Ohio (“State Auto
Financial” and, together with State Auto Mutual, the “State Auto Obligors”), and
KEYBANK NATIONAL ASSOCIATION, a national banking association, AS AGENT (the
“Agent”).

Recitals:

     A. The Agent is the agent on behalf of various “Lenders” under and pursuant
to the Credit Agreement (as this and other capitalized terms used herein and not
otherwise defined herein are defined in the Put Agreement, defined below).

     B. The State Auto Obligors and the Agent are parties to that certain Put
Agreement dated as of November 12, 2003 (the “Put Agreement”), pursuant to
which, inter alia, the State Auto Obligors agreed, subject to the terms and
conditions thereof, to purchase, as the case may be, from the Lenders Loans (as
defined in the Credit Agreement) and other interests under the Credit Agreement
or from the Agent the Pledged Stock.

     C. Pursuant to a letter to the Agent dated September 10, 2004, the Borrower
has requested an extension of the Commitment Termination Date pursuant to
Section 2.19 of the Credit Agreement (the “Extension”).

 



--------------------------------------------------------------------------------



 



     D. In connection with the Extension and pursuant to Section 4.20 of the Put
Agreement, State Auto Mutual is to deliver to the Agent certain certificates,
including a certificate to the effect that the representations and warranties
made by the State Auto Obligors in Article III thereof are true and complete
with the same force and effect as if made on and as of such date of the
Extension; and in order to be able to make such certification in respect of
representations and warranties, State Auto Mutual has requested to revise
certain of the Schedules to the Put Agreement.

     E. The Borrower, the Agent and the Lenders have this date entered into
Confirmation of Extension and First Amendment to Credit Agreement (the
“Confirmation”), inter alia, in respect of the Extension, and it is a condition
to the effectiveness of the Confirmation that the State Auto Obligors execute
and deliver this First Amendment.

Agreements:

     NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
agreements hereinafter set forth, the State Auto Obligors and the Agent hereby
agree as follows:

     1. Acknowledgment of Extension. The State Auto Obligors acknowledge and
agree that, pursuant to the Confirmation the Commitment Termination Date is
extended to November 9, 2005 and agree that the Extension does not impair or
release any obligation or liability of the State Auto Obligors under and
pursuant to the Put Agreement.

     2. Amendments to Put Agreement. The Put Agreement is hereby modified by:

     A. substituting the amended and restated Schedules I (Parts A and B), II
(Parts A and B), III (Parts A and B) and IV attached hereto as Attachments A, B,
C and D, respectively, for the existing Schedules I (Parts A and B), II (Parts A
and B), III (Parts A and B) and IV to the Put Agreement; and

2



--------------------------------------------------------------------------------



 



     B. amending and restating in its entirety paragraph (a) of Section 4.10 of
the Put Agreement to provide as follows:

     (a) Statutory Surplus. State Auto Mutual shall not permit its Statutory
Surplus at any time to be less than (a) $989,347,000, at any time prior to the
occurrence of a catastrophe giving rise to Loans being outstanding under the
Credit Agreement (provided that no Loans are outstanding at such time) and (b)
$931,150,000, at any time during the period from and including the date of
occurrence of a catastrophe giving rise to Loans being outstanding under the
Credit Agreement to but excluding the date all Loans shall have been required to
be repaid in full pursuant to the terms of the Credit Agreement. State Auto
Mutual shall not permit the Statutory Surplus of State Auto P&C to be less than
(a) $337,955,000, at any time prior to the occurrence of a catastrophe giving
rise to Loans being outstanding under the Credit Agreement (provided that no
Loans are outstanding at such time) and (b) $318,076,000, at any time during the
period from and including the date of occurrence of a catastrophe giving rise to
Loans being outstanding under the Credit Agreement to but excluding the date all
Loans shall have been required to be repaid in full pursuant to the terms of the
Credit Agreement.

     3. Effective Date; Conditions Precedent. The modifications to the Put
Agreement set forth in Paragraph 2, above, shall not be effective unless and
until the date on which the Borrower has satisfied all of the following
conditions precedent (such date of effectiveness being the “Effective Date”):

     A. Officer Certificate. On the Effective Date, and after giving effect to
the substitution of Schedules provided for above, (i) there shall exist no Put
Event (or any event that with notice or lapse of time or both would become a Put
Event), and an Authorized Officer of each State Auto Obligor shall have
delivered to the Agent written confirmation thereof dated as of the Effective
Date, and (ii) the representations and warranties of the State Auto Obligors
under Article III of the Put Agreement shall have been reaffirmed in writing as
of the Effective Date.

     B. Corporate Authorization. Each of the State Auto Obligors shall have
delivered to the Agent copies, certified by its Secretary or Assistant
Secretary, of its Board of Directors’ resolutions and of resolutions or actions
of any other body authorizing the execution and delivery of this First
Amendment.

3



--------------------------------------------------------------------------------



 



     4. Confirmation of Agreement. Each of the State Auto Obligors hereby
affirms all of its obligations to the Agent and the Lenders under the Put
Agreement and that as of the Effective Date there are no claims, defenses or
set-offs to the obligations of either of the State Auto Obligors under the Put
Agreement.

     5. Agent’s Expense. The State Auto Obligors agree to reimburse the Agent
promptly for its reasonable costs and expenses incurred in connection with this
First Amendment and the transactions contemplated hereby, including, without
limitation, the reasonable fees and expenses of the Special Counsel.

     6. No Other Modifications. Except as expressly provided in this First
Amendment, all of the terms and conditions of the Put Agreement remain unchanged
and in full force and effect.

     7. Governing Law; Binding Effect. This First Amendment shall be governed by
and construed in accordance with the laws of the State of Ohio and shall be
binding upon and inure to the benefit of the State Auto Obligors, the Agent and
their respective successors and assigns.

     8. Counterparts. This First Amendment may be executed in separate
counterparts, each of which shall be deemed to be an original, and all of which
together shall be deemed a fully executed agreement.

[No additional provisions are on this page; the next page is the signature
page.]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the State Auto Obligors and the Agent have hereunto set
their hands as of the date first above written.

              STATE AUTO OBLIGORS
 
            STATE AUTOMOBILE MUTUAL INSURANCE COMPANY
 
       

  By:   /s/ Steven J. Johnston

            Title: Treasurer and Chief Financial Officer
 
            STATE AUTO FINANCIAL CORPORATION
 
       

  By:   /s/ Robert H. Moone

            Title: President and Chief Executive Officer
 
            AGENT
 
            KEYBANK NATIONAL ASSOCIATION,
AS AGENT
 
       

  By:   /s/ Mary K. Young

            Title: Vice President

5